Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    566
    658
    media_image1.png
    Greyscale

None of the prior art references of record disclose the claimed photosensitive composition now comprising the polymer (P) having the structural unit as recited above for the vinylbenzene derivative, a structural unit including a radical polymerizable group, a structural unit including an acid group, and a structural unit including at least one kind of functional group selected from the group consisting of a primary hydroxyl group and an amino group, and in 
The amendment including the acid group is not taught by any of the listed prior art references of record.
Newly cited reference to KITAGAWA et al (2015/0079804) report under layer containing a unit having a radical polymerizable group (, a unit having a functional group consisting of a primary hydroxyl, however it lacks the vinyl benzene and an acid group as claimed.
KOBAYASHI (2016/0118155) disclose a conductive paste for producing a conductive pattern for a touch panel.  The reference lacks the claimed polymer (P) having the four units as claimed.
OKADE et al (10,104,781) is cited of interest as disclosing the following resins from Table 1 shown here:

    PNG
    media_image2.png
    182
    801
    media_image2.png
    Greyscale

The reference report an acid unit, a hydroxyl containing unit and a vinyl benzene unit, however it lacks the recited radical polymerizable unit as recited in claim 1.
Claim 20 is rejoined in view of In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1-4, and 6-25 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            J.Chu
January 10, 2022